DETAILED ACTION
In response to the Preliminary Amendments filed on February 3, 2020, claims 3, 5-8, and 11 are amended. Currently, claims 1-11 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendments to the specification filed on February 3, 2020 are accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member applying a biasing force upon the cartridge door thereby biasing the cartridge door toward the fully open position thereof” in claim 8. It is noted that “member” is a generic placeholder coupled with the function of “biasing…applying a biasing force upon the cartridge door thereby biasing the cartridge door toward the fully open position thereof.”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: biasing member 24 in the form of a coil spring, other members capable of storing and releasing energy including other springs (e.g., torsion or leaf springs), elastic bands, and the like; or an actuator configured to apply a translational force onto the injection needle 20 when the activation button assembly 22 is depressed into the actuated position as described in instant [0021].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brüggemann (US Pub. No. 2012/0071819 A1) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Edwards (US Pub. No. 2008/0269689 A1).
Claim 1. Brüggemann discloses an injector configured to receive therein a cartridge containing a substance to be dispensed, the injector comprising: 
an injector housing (2); 
a cartridge door (7) movably mounted to the injector housing and having an open end (i.e., end throughwhich cartridge 9 is received) and an interior channel (i.e., channel in which cartridge 9 is positioned when received) to receive the cartridge therein through the open end ([0030]-[0031]; Figs. 2,3), the cartridge door being movable between a fully closed position (Fig. 1), wherein the open end is obscured by the injector housing to prevent insertion of the cartridge into the interior channel, and a fully open position (Fig. 2), wherein the open end is sufficiently exposed to receive the cartridge therethrough and into the interior channel; 
a power supply (i.e., battery) to power at least one power-operated component of the injector ([0036]); and
a power supply circuit (i.e., circuit along for battery to power sensors 17, 19, 21) electrically connecting the power supply with the at least one power-operated component ([0036]).
While Brüggemann further discloses a latch sensor 16 to detect when the holder is in the closed position so as to determine whether or not to activate the cartridge sensors 17, 19, 21 thereby increasing the battery life of the device, Brüggemann does not explicitly disclose of an 
However, it is noted that Flaherty discloses an injector comprising an injector housing, a power supply, a power supply circuit, and a mechanical switch or a removable insulating material extending through the housing to be removable by a user so that the user can pull the insulating material and remove it to connect the battery contacts and electrical connection ([0108]) thereby increasing the battery life of the device by preventing battery drain prior to use. Therefore, since Brüggemann and Flaherty are drawn to injectors with a battery, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Brüggemann with the feature of a mechanism for preventing connection of the batteries with the electrical components of the injector until the time of use thereby increasing the battery life of the injector as disclosed by Flaherty ([0108]).
Brüggemann in view of Flaherty still does not disclose the specifics of an insulated arm that is coupled to the cartridge door as required by the claim. However, Edwards also discloses an injector comprising an injector housing, a power supply, a power supply circuit, and a cover 
Claim 3. Brüggemann in view of Flaherty and Edwards discloses the injector of claim 1, wherein while Brüggemann discloses the injector comprising a battery ([0036]) does not further disclose the specifics of the battery configuration, Edwards further discloses that at least one of the contact of the power supply and the contact of the power supply circuit comprises a deflectable finger (4910), the finger having a natural position in which the finger contacts the opposing contact, wherein the finger is deflected away from the natural position thereof in the first state of the electrically insulated arm and the finger returns to the natural position thereof when the electrically insulated arm moves to the second state thereof ([0109]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to further modify the injector of Brüggemann in view of Flaherty and Edwards with the feature of at least one of the contact of the power supply and the contact of the power supply circuit comprises a deflectable finger, the finger having a natural position in which the 
Claim 4. Brüggemann in view of Flaherty and Edwards discloses the injector of claim 3, wherein Edwards further discloses the finger comprises a terminal free end (4916), the terminal free end defining an incline (4917) extending from the terminal free end in a direction away from the opposing contact, whereby movement of the electrically insulated arm from the second state thereof in a direction toward the first state thereof slides the electrically insulated arm along the incline and away from being re-interposed between the finger and the opposing contact (Figs. 18, 36; [0109]).
Claim 5. Brüggemann in view of Flaherty and Edwards discloses the injector of claim 1, wherein since Edwards discloses that cover 4200 being fully removed battery isolation protrusion 4235 reaches the second state indicating an intended use, it follows that the modified injector of Brüggemann in view of Flaherty and Edwards comprises a protrusion similar to protrusion 4235 of Edwards on the door so that the electrically insulated arm reaches the second state thereof in the fully open position of the cartridge door so as to install a cartridge indicating an intended use.
Claim 6. Brüggemann in view of Flaherty and Edwards discloses the injector of claim 1, wherein Brüggemann discloses the cartridge door is pivotably mounted to the injector housing (Figs. 1-2; [0031]), wherein the electrically .

Claims 1, 5, 6, and 8 are also rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US Pub. No. 2017/0043092 A1) in view of Flaherty (US Pub. No. 2002/0072733 A1) and Edwards (US Pub. No. 2008/0269689 A1).
Claim 1. Murakami discloses an injector configured to receive therein a cartridge containing a substance to be dispensed, the injector comprising: 
an injector housing (1); 
a cartridge door (11) movably mounted to the injector housing and having an open end (i.e., end throughwhich cartridge 9 is received) and an interior channel (i.e., channel in which cartridge 9 is positioned when received) to receive the cartridge therein through the open end, the cartridge door being movable between a fully closed position (Fig. 1), wherein the open end is obscured by the injector housing to prevent insertion of the cartridge into the interior channel, and a fully open position (Fig. 2), wherein the open end is sufficiently exposed to receive the cartridge therethrough and into the interior channel (Fig. 2); 
a power supply (40) to power at least one power-operated component of the injector ([0096], [0102]); and
a power supply circuit (Fig. 6) electrically connecting the power supply with the at least one power-operated component ([0156]-[0157]).

However, it is noted that Flaherty discloses an injector comprising an injector housing, a power supply, a power supply circuit, and a mechanical switch or a removable insulating material extending through the housing to be removable by a user so that the user can pull the insulating material and remove it to connect the battery contacts and electrical connection ([0108]) thereby increasing the battery life of the device by preventing battery drain prior to use. Therefore, since Murakami and Flaherty are drawn to injectors with a battery, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Murakami with the feature of a mechanism for preventing connection of the batteries with the electrical components of the injector until the time of use thereby increasing the battery life of the injector as disclosed by Flaherty ([0108]).
Murakami in view of Flaherty still does not disclose the specifics of an insulated arm that is coupled to the cartridge door as required by the claim. However, Edwards also discloses 
Claim 5. Murakami in view of Flaherty and Edwards discloses the injector of claim 1, wherein since Edwards discloses that cover 4200 being fully removed battery isolation protrusion 4235 reaches the second state indicating an intended use, it follows that the modified injector of Murakami in view of Flaherty and Edwards comprises a protrusion similar to protrusion 4235 of Edwards on the door so that the electrically insulated arm reaches the second state thereof in the fully open position of the cartridge door so as to install a cartridge indicating an intended use.
Claim 6. Murakami in view of Flaherty and Edwards discloses the injector of claim 1, wherein the cartridge door of Murakami is pivotably mounted to the injector housing (Figs. 1 to 2), it follows that Murakami in view of Flaherty and Edwards discloses the electrically insulated arm being pivotable with the cartridge door from the first state to the second state thereof.
Claim 8. Murakami in view of Flaherty and Edwards discloses the injector of claim 1, further comprising a biasing member (17) applying a biasing force upon the cartridge door, thereby biasing the cartridge door toward the fully open position thereof ([0114]).

Allowable Subject Matter
Claims 2, 7, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  although Brüggemann, Flaherty, Edwards and Murakami discloses the injector as explained above but does not disclose the specifics of the respective dependent claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/637,043 (reference application) in view of Brüggemann (US Pub. No. 2012/0071819 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the copending claim requires an injector housing, a door movably mounted to the injector housing between a fully closed position and a fully open position, a power supply, a power supply circuit, and an electrically insulated arm as required by the instant claim, with the instant claim further requiring that the door comprises an open 
Additional differences between the instant claim and the copending claim lies in the fact that the copending claim is more elements and are thus more specific. Thus, the invention of the copending claim in view of Brüggemann is in effect a “species” of the “generic” invention of the instant claim. It has been held that the generic invention is anticipated by the species. See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993). Since the instant claim is anticipated by the copending claim in view of Brüggemann, it is not patentably distinct from the copending claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783